Citation Nr: 0212094	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which continued a 10 percent disabling 
rating for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's PTSD is manifested as no more disabling 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; impairment of memory; disturbances of 
motivation and mood; and a difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 
(2002); 38 C.F.R. § 3.321, Part 4, including § 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  

However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  
38 U.S.C. § 7104(c).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.

The record reflects through the November 1999, September 
2001, and February 2002 rating decisions, the May 2000 
Statement of the Case, and the February 2002 Supplemental 
Statement of the Case, the veteran was afforded an 
explanation of the pertinent laws and regulations, to include 
the VCAA, the adjudicative action taken, and the reasons and 
bases for the decision.  Thus, he was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was also given opportunities to submit additional evidence 
in support of his claim in letters dated in May 2001 and 
February 2002.  In addition, a June 2001 statement from the 
veteran indicated that he had no further evidence to submit 
in support of his claim. 

The record indicates that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.   As the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.").  Therefore, there is no 
reasonable possibility that any further development could 
substantiate the claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In a March 1997 rating decision, the veteran was granted 
service connection for PTSD and a 10 percent disabling rating 
was assigned from September 1996.  In April 1999, the RO 
proposed to reduce the veteran's rating to zero percent 
disabling for failure to keep a scheduled VA examination.  In 
June 1999, the veteran filed a claim for an increased rating.  
The November 1999 rating decision continued the 10 percent 
disabling rating. The veteran disagreed with the 10 percent 
rating, and initiated this appeal.  In a September 2001 
rating decision, the veteran's rating was increased to 50 
percent disabling effective December 2000.  The veteran's 
representative in an October 2001 statement, requested an 
increase to 70 percent disabling.  In a February 2002 rating 
decision, the veteran's 50 percent disabling rating was made 
effective October 2000.  As the veteran has not expressed any 
desire to limit his appeal to a specific disability rating, 
the issue remains in appellate status. AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Board notes, that pursuant to a July 
2002 rating decision, the veteran's PTSD was reclassified as 
PTSD with alcohol and substance abuse.

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 50 percent disabling.  A 50 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
PTSD, more closely approximates the criteria for the 
currently assigned 50 percent rating, and an increased 
disability evaluation is not warranted at this time. See 
38 C.F.R. §§ 4.3, 4.7.   In this regard, 
upon VA examination in September 1999, the veteran denied 
suicidal ideation, his associations were intact, and his mood 
and affect were a mix of a rather subdued affect.  The 
veteran's depression was not found to be severe at the time 
of examination.  Mental content revealed no evidence of a 
major disorder, past and recent memory were good, and 
immediate recall was good.  His insight was fair and his 
judgment was intact. 

The examiner noted that the veteran described sufficient 
activation, avoidance, restriction, and re-experiences as to 
warrant a continued diagnosis of PTSD, mild to mildly 
moderate degree.  The veteran was also diagnosed with alcohol 
dependence, in partial remission.  He was assigned a Global 
Assessment of Functioning Scale Score (GAF) of 55, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition of the American Psychiatric 
Association (DSM-IV), is indicative of moderate symptoms or 
moderate difficulty in social, occupation, or school 
functioning.  See 38 C.F.R. § 4.130.  

VA outpatient treatment records dated between May 1999 and 
August 1999, reveal that in June 1999 the veteran denied 
suicidal ideation, feelings of depression, anxiety, 
significant distress beyond that caused by his alcoholism and 
polysubstance abuse, hallucinations, delusions, or changes in 
appetite or sleep.  It was further noted that his thought 
content was wholly rational and goal oriented and he had a 
positive attitude about life and saw life with meaning and 
purpose.  

VA outpatient treatment records dated between April 2000 and 
December 2001, show that the veteran sought continued 
treatment for his PTSD symptomatology, to include anxiety, 
depression, nightmares, sleeplessness, and irritability.  The 
veteran additionally sought treatment for alcohol and 
substance abuse.  The veteran was assigned GAFs between 48 
and 60, but mostly he was assigned a GAF of 55, which is 
indicative of moderate symptoms or moderate difficulty in 
social, occupation, or school functioning.  In a November 
2000 psychiatric consult, his affect was normal in range, his 
speech was clear, judgment and insight were intact, thought 
process were goal oriented, and he denied any suicidal or 
homicidal ideation.  He indicated that while he did have 
hallucinations, they were only in times of detoxification 
from alcohol use.

VA outpatient treatment records dated between July 1996 and 
February 2002 again reveal that the veteran complained of the 
following PTSD symptomatology: distressing thoughts; 
nightmares; avoidance behavior; difficulties sleeping; 
irritability; and hyperstartle response.  There were no 
suicidal or homicidal ideation noted.  His GAF was noted to 
be between 52 and 55.  The veteran also sought numerous 
treatments for alcohol and substance abuse during this 
period.

Upon VA examination in July 2002, while the veteran was 
evaluated in connection with a claim for secondary service 
connection for alcohol and substance abuse, the veteran was 
found to have continued symptoms of PTSD.  The examiner noted 
that his depressive symptoms significantly improved, as he 
has been sober for three years.  During the mental status 
examination, the veteran was found to be polite and 
cooperative.  He had no unusual motor mannerisms.  His affect 
was constricted and flat.  His mood was dysphoric with 
guarded optimism, language was of normal tone and volume, 
thought process was logical, and there was minimal 
circumstantiality.  There was no looseness of association or 
flight of ideas.  Content of thought revealed no delusions or 
hallucinations.  The veteran was oriented times three, short-
term and long-term memory were intact, he was able to 
abstract well, judgment was intact, and he was found to be 
functioning in the high average range of intelligence.  The 
veteran was assigned a GAF of 60, which is indicative of 
moderate symptoms.

While a 50 percent evaluation is warranted, the objective 
clinical evidence of record does not show that the veteran 
meets the criteria contemplated for the next higher 70 
percent evaluation.   The objective medical evidence does not 
contain findings of: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.  While the record contains 
evidence of spatial disorientation, it is solely in 
conjunction with the veteran's poor visual acuity.  In regard 
to findings of difficulty in adapting to stressful 
circumstances, this is reflected in the currently assigned 50 
percent rating.   In short, the veteran's symptomatology most 
closely approximates the criteria for a 50 percent rating.
 
In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 

App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

